J-S28028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RYAN JAMES ALLIS                           :
                                               :
                       Appellant               :   No. 37 MDA 2019

       Appeal from the Judgment of Sentence Entered December 17, 2018
      In the Court of Common Pleas of Bradford County Criminal Division at
                        No(s): CP-08-CR-0000510-2018


BEFORE:      BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED AUGUST 14, 2019

        Ryan James Allis appeals from the judgment of sentence entered on

December 17, 2018, following his guilty plea to Accidents Involving Death or

Personal Injury, Driving While Operating Privilege Suspended or Revoked, and

Recklessly Endangering Another Person (“REAP”).1 Allis’s counsel has filed an

Anders2 brief and a petition to withdraw as counsel. We deny counsel’s

petition to withdraw and remand with instructions.

        We do not reach the merits of the appeal at this time because counsel

has not met the requirements to withdraw pursuant to Anders. Among other

things, an Anders brief must: (1) “provide a summary of the procedural

____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1   75 Pa.C.S.A. §§ 3742(a) and 1543(a), and 18 Pa.C.S.A. § 2705, respectively.

2   Anders v. California, 386 U.S. 738 (1967).
J-S28028-19



history and facts, with citations to the record” and (2) “refer to anything in

the   record   that   counsel   believes    arguably   supports   the   appeal.”

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Counsel maintains that “after a conscientious examination of the entire

record,” he believes the appeal is frivolous. Anders Br. at 13 (emphasis

added). Our review reveals that the notes of testimony from the guilty plea

hearing are not part of the certified record. Further, it appears that counsel

did not request the transcript and that the hearing was never transcribed.

Without this testimony, “[c]ounsel could not have fulfilled his duty to review

the entire record for any non-frivolous issues.” Commonwealth v. Flowers,

113 A.3d 1246, 1250 (Pa.Super. 2015) (denying petition to withdraw as

counsel and remanding case where counsel failed to include notes of testimony

from guilty plea hearing in certified record).

      Accordingly, we deny counsel’s petition to withdraw and remand for

counsel to obtain the missing notes of testimony and to file a new Anders

brief and petition to withdraw or an advocate’s brief, within 60 days from the

date of this order.

      Petition denied. Case remanded with instructions. Jurisdiction retained.




                                      -2-